Case 2:12-cr-20218-SFC-MKM
               Case: 14-1572 ECF
                             Document:
                                 No. 48985 filed
                                               Filed:
                                                 01/13/20
                                                      01/13/2020
                                                             PageID.4163
                                                                   Page: 1 Page 1 of 2




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                  Filed: January 13, 2020




 Mr. David J. Weaver
 U.S. District Court
 for the Eastern District of Michigan
 231 W. Lafayette Boulevard
 Fifth Floor Theodore Levin U.S. Courthouse
 Detroit, MI 48226-0000

                      Re: Case No. 14-1572, USA v. Timothy Carpenter
                          Originating Case No. : 2:12-cr-20218-4

 Dear Clerk,

    Enclosed is a copy of the mandate filed in this case.

                                                  Sincerely yours,

                                                  s/Maddison R Edelbrock
                                                  For Robin Baker

 cc: Mr. Kenneth Ray Chadwell Jr.
     Mr. Harold Z. Gurewitz
     Mr. Daniel R. Hurley
     Mr. Daniel S. Korobkin
     Ms. Rachel Levinson-Waldman
     Mr. Michael William Price
     Mr. Michael Jay Steinberg
     Mr. Nathan Freed Wessler

 Enclosure
Case 2:12-cr-20218-SFC-MKM
               Case: 14-1572 ECF
                             Document:
                                 No. 48985 filed
                                               Filed:
                                                 01/13/20
                                                      01/13/2020
                                                             PageID.4164
                                                                   Page: 2 Page 2 of 2



                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                            ________________

                                               No: 14-1572
                                            ________________

                                                                       Filed: January 13, 2020

 UNITED STATES OF AMERICA

                 Plaintiff - Appellee

 v.

 TIMOTHY IVORY CARPENTER

                 Defendant - Appellant



                                             MANDATE

      Pursuant to the court's disposition that was filed 12/19/2019 the mandate for this case hereby

 issues today.



 COSTS: None
